DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-24, 28 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kahaner (US4235270) in view of Popular Mechanics (NPL) and Stoffer (GB1137419).
	Regarding claim 23, Kahaner discloses a method of producing a nonpneumatic tire, the method comprising:
providing a ply of flexible material (“wall member” (49), C5 L10-14, that is a single continuous piece shaped in a way as to create two sets of loops in the circumferential direction of the tire, with one set of loops being located at a lower radial distance compared to the other set of loops (Fig 3), the ply of flexible material having a width equal to a final width of the nonpneumatic tire (Fig 6),
curing the ply of flexible material (C6 L5-6); and
removing the ply of flexible material from a jig (Fig 3, in that no jig is shown as part of the tire structure).
	While Kahaner does not explicitly disclose how the ply of flexible member is shaped, specifically that the ply of flexible member is shaped with a forming jig having a plurality of members extending therefrom, wherein the plurality of members include a first set of members defining a first circle having a first diameter, and a second set of members defining a second circle having a second diameter larger than the first diameter, and wrapping the flexible material about the plurality of members to form an annular shape, wherein the wrapping includes wrapping the ply of flexible material from a first one of the first set of members to a first one of the second set of members, and wherein the wrapping further includes wrapping the ply of flexible material from a second one of the second set of members to a second one of the first set of members, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as: A) Popular Mechanisms teaches that the structure of a tire can be patterned similar to a turbine wheel (p.110, “A Plastic Spare Tire?”) and B) Stoffer, which teaches a method of creating a turbine wheel, teaches that a turbine wheel (“bladed member”) can be formed by using a forming jig (“jig” (30)) having a plurality of members extending therefrom, wherein the plurality of members include a first set of members defining a first circle having a first diameter (“platform pattern” (11)) and a second set of members defining a second circle having a second diameter larger than the first diameter (“sector” (12)), and wrapping a flexible material (“strand” (36)) about the plurality of members to form an annular shape (Fig 1), wherein the wrapping includes wrapping the flexible material from a first one of the first set of members to a first one of the second set of members, and wherein the wrapping further includes wrapping the flexible material from a second one of the second set of members to a second one of the first set of members (Fig 1). One would be motivated to use the jig of Stoffer with the method of Kahaner as Popular Mechanics teaches that there is similarity between turbine wheels and tire wheels and the jig of Stoffer is capable of making the two sets of loops structure found in Stoffer (see Modified Stoffer Fig 1 below).

    PNG
    media_image1.png
    476
    794
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Stoffer Fig 1 with the winding both of a flexible material highlighted with a thick black line, with the second set of members (“sector” (12)) represented by roman numerals and the first set of members (“platform pattern” (11)) is represented by arabic numerals)]
	Regarding claim 24, modified Kahaner teaches all limitations of claim 23 as set forth above. Additionally, Stoffer teaches that the method can comprise wrapping the ply of flexible material over itself in a circular direction to form an outer hoop for the benefit of improving the strength of the wheel (p.3 L23-27).
	Regarding claim 28, modified Kahaner teaches all limitation of claim 23 as set forth above. Additionally, Kahaner teaches that the ply of flexible material is a corded ply of flexible material (C5 L10-14).
	Regarding claim 36, modified Kahaner teaches all limitations of claim 23 as set forth above. Additionally, modified Kahaner teaches that the wrapping includes wrapping the ply of flexible material from the first one of the second set of members to the second one of the second set of members (see Modified Stoffer Fig 1 above).
	Regarding claim 37, modified Kahaner teaches all limitations of claim 23 as set forth above. Additionally, modified Kahaner teaches that the wrapping includes wrapping the ply of flexible material from the second one of the first set of members to a third one of the first set of members (see Modified Stoffer Fig 1 above).
	Regarding claim 38, modified Kahaner teaches all limitations of claim 23 as set forth above. Additionally, modified Kahaner teaches that the wrapping of the ply of flexible material from the first one of the first set of members to the first one of the second set of members includes extending the ply of flexible material in a substantially radial direction (see Modified Stoffer Fig 1 above).
	Regarding claim 39, modified Kahaner teaches all limitations of claim 23 as set forth above. Additionally, modified Kahaner teaches that the wrapping of the ply of flexible material from the second one of the second set of members to the second one of the first set of members includes extending the ply of flexible material in a substantially radial direction.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kahaner (US4235270), Popular Mechanics (NPL) and Stoffer (GB1137419) in view of either Dilworth (US20150122384), Ikehara (US20020104605) or Kawatani (US5802830).
	Regarding claim 26, modified Kahaner teaches all limitations of claim 23 as set forth above. While modified Kahaner does not explicitly teach that the ply of flexible material is formed by at least two plies of material calendared together, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as it is well known in the tire manufacturing art that a ply can comprises of two plies of material calendared together, as shown in Dilworth ([0035]), Ikehara ([0046]) or Kawatani (C8 L54-57).
	Regarding claim 27, modified Kahaner teaches all limitations of claim 26 as set forth above. While modified Kahaner does not explicitly teach that the at least two plies of materials have a reinforcement material sandwiched therebetween, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as it is well known in the tire manufacturing art to sandwich a reinforcement material between two plies of materials, as shown in Dilworth ([0035]), Ikehara ([0046]) or Kawatani (C8 L54-57).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kahaner (US4235270), Popular Mechanics (NPL) and Stoffer (GB1137419) in view of Kondo (US4741223).
	Regarding claim 29, modified Kahaner teaches all limitations of claim 23 as set forth above. While modified Kahaner does not explicitly teach that the members are pins, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Kondo, which is within the wheel manufacturing art, teaches that a flexible material (“reinforcing member”) can be shaped by a pin (“spacer” (15)). One would be motivated to use the spacer of Kondo as a known substitution for the projecting members of Kahaner for the benefit of a reduced jig weight and decreased material required to make the jig (see MPEP 2143(I)(B)).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kahaner (US4235270), Popular Mechanics (NPL) and Stoffer (GB1137419) in view of Takahashi (JP2015116870).
	Regarding claim 30, modified Kahaner teaches all limitations of claim 23 as set forth above. While modified Kahaner does not explicitly teach that the method further comprises placing extruded rubber compound adjacent to some of the plurality of members to form fillets, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Takahashi, which is within the tire manufacturing art, teaches the placement of extruded rubber compound ([0045]) adjacent to some of the plurality of members (“connecting portions” (3)) to form fillets (“cushioning elements” (6), Fig 1, 5) for the benefit of improving durability ([0011]).

Response to Arguments
Applicant’s arguments filed 22 August 2022 in regards to the 102 rejections of claims 23-24 and 28 have been considered and are persuasive. The 102 rejection of claims 23-24 and 28 have been withdrawn.
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive.
	Applicant argues that Stoffer is not analogous art in that Stoffer is directed to a method of making a bladed member and that the Popular Mechanics article does not suggest that the method of making a bladed member is pertinent to a method of making non-pneumatic tires. Examiner disagrees, noting that the Popular Mechanics article specifies that “the baffles [of the tire] are patterned like the vanes of a turbine wheel”, establishing a connection between the two methods, which would lead a person of ordinary skill in the art to consider methods of making bladed members, which Stoffer is. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Popular Mechanics is evidence that Stoffer is reasonably pertinent to the particular problem with which applicant was concerned for the reasons set forth above. 

	Applicant argues that Kahaner does not teach a step of providing a ply of flexible material, the ply of flexible material having a width equal to a final width of the nonpneumatic tire. Examiner disagrees, noting that Kahaner does teach the use of a ply of flexible material (“wall member” (49), Fig 3) with a width equal to a final width of the nonpneumatic tire (Fig 6).
	In regards to claims 23 and 36-39, Examiner notes that that there is no structural/positional relationship between members in a set. Furthermore, Examiner notes the claim language of the claims is open-ended and therefore does not exclude intermediary steps (for example, in claim 36, the wrapping of the ply of flexible material from the first one of the second set of members to the second one of the second set of members does not exclude the wrapping around other members of the second set of members or around members of the first set of members in between the steps of wrapping the ply around the first one of the second set of members and wrapping the ply around the second one of the second set of members).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gebau (US20140191564) discloses a nonpneumatic tire that comprises of a turbine structure for the benefit of increasing vehicle traction (Fig 1, abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749